Citation Nr: 0711810	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 decision of the Winston-Salem, North 
Carolina, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for PTSD.

A hearing was held in December 2005 at RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  The veteran was involved in combat during service.

2.  The evidence establishes that the veteran has PTSD 
attributable to stressors in military service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

In correspondence dated in August 2002, October 2003, and 
March 2005, VA satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) 
(2006).  Specifically, VA notified the veteran of information 
and evidence necessary to substantiate the claim decided 
herein; the information and evidence that VA would seek to 
provide; and the information and evidence that the veteran 
was expected to provide.  The veteran was instructed to 
submit any evidence in his possession that pertained to his 
claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to the claim and has met its duty to 
assist.  Service medical records and post-service medical 
records, including medical records from VA and private 
providers, have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The RO afforded the veteran a VA examination in connection 
with his claim.  Consequently, the Board finds that VA has 
met the duties to notify and assist as to the issue decided 
herein.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Furthermore, service connection 
may be granted for a disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

Analysis

As to a psychiatric disorder other than PTSD, service medical 
records are negative for complaints, findings or treatment of 
nervous conditions or psychiatric defects.  Psychiatric 
conditions, including depression and anxiety disorder with 
panic attacks, were first identified during 2002, more than 
30 years after the veteran completed military service.  

Turning to PTSD, service department personnel records 
disclose that the veteran served with Beachmaster Unit One, 
from July 29, 1963 to February 1, 1966.  He was authorized to 
wear the Vietnam Service Medal for qualifying service in the 
"Combat Zone", with Commander Amphibious Squadron THREE, 
embarked in USS GEORGE CLYMER , during the period from March 
22, 1966 to March 25, 1966, while in direct support of 
military operations, specifically the Amphibious Offload of 
Headquarters Battalion, FIRST Marines at Chu Lai, Vietnam.  

Service personnel records also indicate that the veteran 
served in a "Combat Zone" during the period from April 12, 
1966 to April 14, 1966, while engaged in the Administrative 
Amphibious Offload of BLT 2/5 at Chu Lai, Vietnam.  For this 
service, he was given the choice of receiving the Armed 
Forces Expeditionary Award or the Vietnam Service Award, as 
regulations prevented awarding both citations.  The veteran 
chose the Vietnam Service Award.  He was also awarded the 
National Defense Service Award and the Good Conduct Medal.  

The veteran's one principal stressor involves the death of 
James Eustis Campbell, Jr., a friend and fellow serviceman.  
He relates that he and James E. Campbell were sent to Vietnam 
in the summer of 1965 and were stationed at the harbor at Da 
Nang, where they were Beachmasters and their paths sometimes 
crossed.  He states that his comrade had been in Vietnam for 
a few months, perhaps about late August or early September 
1965, when he was sent inland with a squadron on patrol and 
was killed in action.  He reports that he happened to see the 
mutilated body of James E. Campbell, at an airport, where the 
body was awaiting shipment to the United States.  

The veteran's other principal stressor involves a fire fight 
with the enemy, during the summer of 1965, perhaps about late 
July or early August, while he was on harbor patrol in Da 
Nang.  He relates that his crew exchanged fire with enemy 
forces that had taken up positions in beach brush on the 
shore.  He states that, at just about the same time as the 
fire fight, his crew shot a Vietnamese girl who was holding 
what appeared to be a grenade, called an "explosive wand."  
He reports that a crewman, whom he knew only as "Jim," was 
killed, when the seaman sustained a head wound in the fire 
fight, and his blood spattered all over the veteran.  

The veteran presented at a VA mental health clinic in June 
2002.  He reported that he received training, in the navy, to 
handle landing craft and patrol boats.  He indicated serving 
patrol and harbor duty in Da Nang, Vietnam, where he boarded 
and searched multiple Vietnamese craft and frequently 
exchanged gun fire with the enemy, on shore, who fired upon 
his patrol boat.  He mentioned a comrade shot in the head by 
a sniper, as well as picking up "floaters" from the water.  
The diagnoses included PTSD, based on life-threatening war 
experiences.

A VA psychiatric examination was performed in November 2002.  
The veteran again mentioned the episode of the fire fight, on 
harbor patrol, when he watched one crewman get shot in the 
face.  He indicated that he had nightmares, flashbacks, and 
intrusive thoughts of the harbor patrol fire fight.  The 
assessment was that the veteran met the criteria for a 
diagnosis of PTSD.  

A statement, dated in March 2003, was received from George A. 
Gould, M.D.  According to the physician, the veteran had 
PTSD, exacerbated by the current Gulf War.  It was reported 
that the veteran was having some flashbacks and reliving 
feelings he had when in Vietnam.  

Associated with the claims file are statements from the 
veteran's former spouse, current spouse, and two children.  
They are cumulatively to the effect that the veteran was a 
changed a person upon his return from Vietnam.  They relate 
that he had explosive outbursts, short temper, panic attacks, 
depression, anxiety, and nightmares.  They attribute these 
problems to his Vietnam experiences.  In this regard, they 
mention the veteran's account of a Vietnam harbor patrol, 
when his crew had to kill a young girl who threatened with a 
grenade, and when the seaman standing right next to him was 
shot in the face and killed by a sniper's bullet.  Also, they 
refer to the veteran's account of having seen the decomposed 
body of his best friend, James E. Campbell, Jr., who was 
killed in action in Vietnam.  

At his personal hearing, the veteran described his duties as 
a Beachmaster in Vietnam.  According to his testimony, he was 
trained as boatswain, running small craft up to about 65 feet 
long.  He was involved in unloading ships at Da Nang and 
patrolling the harbor, bay, and upper river.  His crew 
boarded and searched boats, seized weapons and ammunition, 
and took suspects into custody.  His patrol boat regularly 
drew fire from the enemy, that took cover in hiding places 
among the beach brush.  The crew retrieved bodies, including 
babies, from the water.  

In a memorandum dated in January 2004, the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
responded to the RO's request for verification of the 
veteran's alleged stressors attributed to his Vietnam 
experiences.  According to the memorandum, USASCRUR 
researched histories submitted by Beachmaster Unit ONE and 
the US Naval Support Activity, Da Nang.  The histories 
revealed that, during May 1965, unit members reported for a 
five-month Western Pacific tour.  In June 1965, Beachmasters 
reported to Cargo Handling Battalion ONE, Da Nang.  They were 
assigned tasks as boat coxswains, cargo handlers, store 
clerks, and harbor patrol duties.  Also, they participated in 
raids conducted in support of Amphibious Forces during DAGGER 
THRUST and STARLIGHT operations.  The raids took place in Qui 
Nhon, Vung Mu, and Tam Quan. 

Further, USASCRUR related that, during the above operations, 
Vietnamese fishing vessels and sampans were boarded and 
searched.  STARLIGHT, a US Marine combined land and air 
amphibious operation, was the first large battle between 
American forces and Viet Cong main force groups.  It was 
carried out in August 1965. 

As well, USASCRUR pointed out that the histories do not go 
into detail about enemy activity.  As a result, USASCRUR was 
unable to verify that the veteran was on a boat that came 
under fire in Vietnam during the summer of 1965 or that he 
encountered Vietnamese children with grenades.  USASCRUR was 
also unable to verify the death of an individual named Jim 
who received a fatal head wound.  

The veteran provided a copy of the report of separation from 
service of James Eustis Campbell, Jr.  It shows the seaman 
had military service with Beachmaster Unit ONE, from October 
11, 1963 to December 2, 1965.  The RO's search of a website 
of names of fallen service members, listed on the Vietnam 
Wall Memorial, in Washington, DC, did not provide a match for 
a James E. Campbell.  

Regarding whether the veteran was engaged in combat, the 
Board notes that his principal duties as a boatswain involved 
unloading cargo and patrolling the harbor and nearby bodies 
of water around Da Nang, Vietnam.  He did not receive a 
Purple Heart for wounds in action nor did he receive a Combat 
Action Ribbon or other citations that are awarded for combat 
against the enemy.  Nevertheless, the veteran had certain 
periods of recognized service in a combat zone in Vietnam.  
He participated in raids in support of an amphibious 
operation that included a large scale battle between American 
forces and Viet Cong units.  

In all, the evidence is at least evenly balanced for and 
against whether the veteran was engaged in combat.  As the 
evidence on the matter is in equipoise, the Board concludes 
that the veteran engaged in combat.  Consequently, since his 
reported stressors are combat related, his lay testimony, by 
itself, is sufficient to establish the occurrence of the 
alleged stressors.  

One of the veteran's principal alleged stressors involves the 
claimed episode of an exchange of fire between his patrol 
boat crew and enemy forces on shore.  The veteran has also 
alleged as stressors multiple episodes of drawing enemy fire, 
other than the specific claimed episode in the summer of 
1965.  In addition, he has alleged as stressors multiple 
episodes of retrieving dead bodies floating in the water 
while on harbor patrols.  

The Board notes that VA clinicians have rendered a diagnosis 
of PTSD.  That diagnosis is based in part on the veteran's 
account of life-threatening experiences of fire fights with 
the enemy while he was on harbor patrol in Vietnam.  As 
previously discussed, the evidence as a whole verifies the 
occurrence of this stressor.  In this case, the Board finds 
persuasive lay statements that indicate the strong emotional 
impact upon the veteran of the reported incident in which his 
crew had to kill a young girl threatening with a hand grenade 
and in which another crewman, standing right next to the 
veteran, was shot in the face.  

The evidence in its totality establishes that the veteran has 
PTSD attributable to inservice stressors.  With resolution of 
benefit of the doubt in the claimant's favor, a grant of 
service connection for PTSD is warranted.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


